Case 1:20-cv-00117-WJM-STV Document 20 Filed 02/05/21 USDC Colorado Page 1 of 8




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                               Judge William J. Martínez

  Civil Action No. 20-cv-0117-WJM-STV

  WINTERWHEAT MARQUEZ,

        Plaintiff,

  v.

  AMRG HOLDINGS, a Colorado limited liability company,
  QUALITY CARE RESOURCE CENTER, a Colorado limited liability company,
  KENNETH DANIEL, individually and in his official corporate capacity, AND
  DAVID G. KEOWN, JR., individually and in his official corporate capacity,

        Defendants.


         ORDER DENYING PLAINTIFF’S MOTION FOR DEFAULT JUDGMENT


        This matter is before the Court on Plaintiff Winterwheat Marquez’s (“Plaintiff”)

  Motion for Default Judgment (“Motion”) (ECF No. 15) as to Defendants AMRG Holdings,

  Quality Care Resource Center, Kenneth Daniel, and David G. Keown, Jr. (collectively,

  “Defendants”). For the following reasons, the Motion is denied.

                                     I. BACKGROUND

        The Court takes the following facts from Plaintiff’s Complaint (ECF No. 1) which,

  as a result of Defendants’ default, are deemed admitted.

        Plaintiff was employed by Defendant Quality Care Resource Center (“Quality

  Care”), a call center. (ECF No. 1 ¶¶ 21, 28.) Defendants AMRG Holdings, Daniel, and

  Keown jointly own Quality Care. (Id. ¶ 38.) Plaintiff worked as a telemarketer from
Case 1:20-cv-00117-WJM-STV Document 20 Filed 02/05/21 USDC Colorado Page 2 of 8




  approximately August 11, 2019 until November 1, 2019. (Id. ¶ 11.) Plaintiff earned $13

  per hour, plus occasional commissions and bonuses. (Id. ¶ 42.)

         Plaintiff’s final workweek was the week of October 27, 2019 through November 2,

  2019. (Id. ¶ 46.) She received her final paycheck on November 11, 2019. (Id.) When

  Plaintiff attempted to cash her paycheck, however, it was returned due to insufficient

  funds. (Id. ¶ 47.) As a result, Plaintiff was never compensated for her final week of

  employment. (Id. ¶ 50.) The paycheck amount was $520.59. (Id.)

         Plaintiff also alleges that Defendants did not pay her the appropriate overtime

  rate of 1.5 times her standard rate of pay for time in excess of 40 hours per week. (Id.

  ¶¶ 87–89.) Specifically, she contends that on two occasions Defendants calculated her

  overtime rate based on her standard hourly rate of $13, but did not include her bonuses

  or commissions in the calculation. (Id. ¶¶ 55–59.) She asserts that this error resulted in

  an unpaid sum of $6.87. (ECF No. 15 at 8.)

         Plaintiff brings this action pursuant to the Fair Labor Standards Act (“FLSA”), 29

  U.S.C. § 201 et seq., the Colorado Minimum Wage Act, Colo. Rev. Stat. §§ 8-6-101 et

  seq., and the Colorado Wage Act, Colo. Rev. Stat. §§ 8-4-101 et seq. (Id. ¶¶ 80–106.)

  Plaintiff seeks $1,515.59 in damages, which represents her alleged unpaid regular and

  overtime wages, including statutory penalties. (ECF No. 15 at 9.)

         Plaintiff filed her Complaint on January 15, 2020. (ECF No. 1.) After Defendants

  failed to appear or otherwise defend, Plaintiff obtained the Clerk’s Entry of Default on

  April 9, 2020. (ECF No. 12.) Plaintiff filed her present Motion on July 2, 2020. (ECF

  No. 15.)


                                               2
Case 1:20-cv-00117-WJM-STV Document 20 Filed 02/05/21 USDC Colorado Page 3 of 8




                                    II. LEGAL STANDARD

         Default must enter against a party who fails to appear or otherwise defend a

  lawsuit. Fed. R. Civ. P. 55(a). Default judgment must be entered by the Clerk of Court

  if the claim is for “a sum certain”; in all other cases, “the party must apply to the court for

  a default judgment.” Fed. R. Civ. P. 55(b)(2). Default judgment is typically available

  “only when the adversary process has been halted because of an essentially

  unresponsive party,” in order to avoid further delay and uncertainty as to the diligent

  party’s rights. In re Rains, 946 F.2d 731, 732–33 (10th Cir. 1991) (internal quotation

  marks and citation omitted).

                                         III. ANALYSIS

         Before granting a motion for default judgment, the Court must ensure that it has

  subject-matter jurisdiction over the action and personal jurisdiction over the defaulting

  defendant. See Williams v. Life Sav. & Loan, 802 F.2d 1200, 1202–03 (10th Cir. 1986).

  Next, the Court should consider whether the well-pleaded allegations of fact—which are

  admitted by the defendant upon default—support a judgment on the claims against the

  defaulting defendant. See Fed. Fruit & Produce Co. v. Red Tomato, Inc., 2009 WL

  765872, at *3 (D. Colo. Mar. 20, 2009) (“Even after entry of default, however, it remains

  for the court to consider whether the unchallenged facts constitute a legitimate basis for

  the entry of a judgment.”).

  A.     Jurisdiction

         The Court finds it has subject-matter jurisdiction pursuant to 28 U.S.C. § 1331

  because Plaintiff’s FLSA claims arise under federal law. Pursuant to 28 U.S.C. § 1367,


                                                3
Case 1:20-cv-00117-WJM-STV Document 20 Filed 02/05/21 USDC Colorado Page 4 of 8




  the Court finds that it has supplemental jurisdiction over Plaintiff’s state law claims, as

  they arise out of the same set of operative facts, namely, Defendants’ failure to pay

  Plaintiff her owed wages.

         Plaintiff alleges that Quality Care and AMRG Holdings are Colorado limited

  liability companies, and that Daniel and Keown are Colorado residents. (ECF No. 1 ¶¶

  14, 18, 26; ECF No. 10-2.) Additionally, Plaintiff alleges that she served all Defendants

  in Aurora, Colorado. (ECF Nos. 10, 10-1, 10-2 & 10-3.) Accordingly, the Court properly

  exercises personal jurisdiction over all Defendants. See Dallas Buyers Club, LLC v.

  Cordova, 81 F. Supp. 3d 1025, 1032 (D. Colo. 2015)

  B.     FLSA Claims

         The basis of Plaintiff’s FLSA claims is that Defendants never compensated her

  for her final week of work, as her paycheck did not clear her bank, and that Defendants

  did not compensate her at the proper overtime rate. (ECF No. 1 ¶¶ 80–91.) She

  alleges that Defendants violated 29 U.S.C. §§ 206 and 207(a). (Id. ¶¶ 76, 82.)

         In order to establish liability under the FLSA, a plaintiff must show that: (1) she

  was employed by the defendant during the relevant time; (2) in the plaintiff’s work for

  the defendant, she was engaged in commerce or the production of goods for

  commerce, or she was employed by an enterprise engaged in commerce or the

  production of goods for commerce that had annual gross sales of at least $500,000; and

  (3) that the defendant failed to pay plaintiff minimum wage for all hours worked, or that

  the defendant failed to pay plaintiff overtime for all hours worked in excess of 40 hours




                                                4
Case 1:20-cv-00117-WJM-STV Document 20 Filed 02/05/21 USDC Colorado Page 5 of 8




  in a one or more workweeks. See Murphy v. AllStaff Homecare, LLC, 2019 WL

  4645440, at *3 (D. Colo. Sept. 24, 2019); 29 U.S.C. §§ 203(s)(1)(A)(ii), 206(a), 207(a).

         i.     Employment Relationship

         The Tenth Circuit has adopted the economic realities test for determining the

  existence of an employment relationship under the FLSA. Doty v. Elias, 733 F.2d 720,

  722–23 (10th Cir. 1984). The Tenth Circuit has set out six factors for courts to consider

  in performing this test:


                (1) the degree of control exerted by the alleged employer over
                the worker; (2) the worker’s opportunity for profit or loss; (3)
                the worker’s investment in the business; (4) the permanence
                of the working relationship; (5) the degree of skill required to
                perform the work; and (6) the extent to which the work is an
                integral part of the alleged employer's business.

  Baker v. Flint Eng’g & Constr. Co., 137 F.3d 1436, 1440 (10th Cir. 1998).

         Here, Plaintiff alleges that Defendants possessed the abilities to hire and fire

  Plaintiff, to supervise Plaintiff’s work schedule and conditions of employment, and to

  determine rates and methods of payment of Plaintiff. (ECF No. 1 ¶¶ 28, 29, 33.)

  Plaintiff also alleges that Daniel and Keown were responsible for Plaintiff’s day-to-day

  operations and had direct responsibility for the supervision of Plaintiff. (Id. ¶ 33; ECF

  No. 15 at 5.) Taking these allegations as true, the Court finds that Plaintiff was an

  employee of Defendants under the economic realities test.

         ii.    Enterprise and Individual Coverage

         Plaintiff alleges that Defendants comprised an “enterprise engaged in commerce”

  at all times material to this claim. (Id. ¶ 27.) A business is considered an “enterprise

  engaged in commerce” if it has employees engaged in interstate commerce and a gross
                                           5
Case 1:20-cv-00117-WJM-STV Document 20 Filed 02/05/21 USDC Colorado Page 6 of 8




  volume of sales made or business done of at least $500,000. 29 U.S.C.

  §§ 203(s)(1)(A)(i)–(ii).

         Plaintiff’s only allegation as to Defendants on this issue is that they were “an

  enterprise engaged in commerce that had annual gross sales of at least $500,000.”

  (ECF No. 1 ¶ 39.) Plaintiff does not allege that Defendants “engaged in commerce or

  the production of goods for commerce” as required for enterprise coverage. Rather,

  she alleges that Defendants are in the business of “credit repair,” which suggests

  services rather than the sale of goods. (ECF No. 1 ¶ 11.)

         Courts in this District have held that conclusory allegations such as the mere

  statement that an employer was an enterprise engaging in interstate commerce are

  insufficient to establish enterprise coverage. See Topp v. Lone Tree Athletic Club, Inc.,

  2014 WL 3509201, at *6–*7 (D. Colo. July 15, 2014) (declining to find enterprise liability

  where the plaintiff alleged only that the defendant “was an enterprise engaged in

  interstate commerce or in the production of goods for consumers”). Given Plaintiff’s

  threadbare allegations which fail to raise any facts suggesting the interstate nature of

  Defendants’ operations, the Court cannot conclude that Defendants are subject to

  enterprise coverage.

         Plaintiff also posits that Defendants are subject to individual coverage because

  she interacted with customers using a telephone. (ECF No. 1 ¶¶ 41–42; ECF No. 15 at

  6.) To establish individual coverage, however, an employee “must directly participat[e]

  in the actual movement of persons or things in interstate commerce.” Reagor v.

  Okmulgee Cnty. Family Res. Ctr., 501 F. App’x 805, 809 (10th Cir. 2012) (internal


                                               6
Case 1:20-cv-00117-WJM-STV Document 20 Filed 02/05/21 USDC Colorado Page 7 of 8




  quotations omitted). This mandate means that the employee “must either work for a

  transportation or communication industry employer or regularly and recurrently use an

  instrument of interstate commerce, such as a telephone.” Daley v. Alpine Urology, P.C.,

  2016 WL 1460306, at *2 (D. Colo. Apr. 13, 2016).

         In asserting individual coverage, Plaintiff relies heavily on the fact that she used a

  telephone to communicate with customers. (ECF No. 1 ¶¶ 41–42; ECF No. 15 at 6.)

  She does not allege, however, that she communicated with customers in other states,

  which is a central point here given that a telephone can clearly be used for intrastate

  calls only. Plaintiff also alleges that, at all relevant times, she “was engaged in

  commerce or the production of goods for commerce.” (ECF No. 1 ¶ 40.) Plaintiff does

  not specify what such goods she refers to, and the sparse facts indicate only that she

  contacted potential customers to advertise credit-related programs. (Id. ¶ 11.)

         The Tenth Circuit has stated that mere use of an instrumentality, without the

  added layer of interstate interaction, is not sufficient to establish individual coverage.

  See Reagor, 501 F. App’x at 810 (declining to find individual coverage where plaintiff

  “does not assert that her use of the telephone was a regular and recurrent part of her

  duties or that she used the telephone for interstate communications”). District of

  Colorado courts have similarly rejected assertions of individual coverage where a

  plaintiff fails to establish that “a regular, recurrent, or substantial part of [the plaintiff’s]

  job was to engage in interstate commerce.” Daley, 2016 WL 1460306, at *4.




                                                   7
Case 1:20-cv-00117-WJM-STV Document 20 Filed 02/05/21 USDC Colorado Page 8 of 8




         Plaintiff’s allegations as to the interstate nature of her employment activities are

  scant at best. Even construing the allegations in the light most favorable to Defendants,

  the Court cannot conclude that either enterprise or individual coverage exists.

          Because Plaintiff has not plausibly alleged facts which state a claim for relief

  under the FLSA, the Court on its own motion dismisses the Complaint without

  prejudice. 1 Plaintiff may file an amended complaint which cures the pleading

  deficiencies noted in this Order.

                                        IV. CONCLUSION

         For the reasons set forth above, the Court ORDERS as follows:

  1.     Plaintiff’s Motion (ECF No. 15) is DENIED;

  2.     Plaintiff’s Complaint (ECF No. 1) is DISMISSED WITHOUT PREJUDICE; and

  3.     Plaintiff is GRANTED LEAVE to file an amended complaint and renewed motion
         for default judgment no later than February 22, 2021.


         Dated this 5th day of February, 2021.

                                                      BY THE COURT:



                                                      ______________________
                                                      William J. Martinez
                                                      United States District Judge




  1
    The Court declines to reach Plaintiff’s claims brought under Colorado state law, as Plaintiff’s
  sole federal claim is deficient. See Smith v. City of Enid by & ex rel. Enid City Comm’n, 149
  F.3d 1151, 1156 (10th Cir.1998) (citations omitted) (“When all federal claims have been
  dismissed, the court may, and usually should, decline to exercise jurisdiction over any remaining
  state claims.”).
                                                 8
